            Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL NAGUAN FREDERICKS,

                                Plaintiff,
                                                                  21-CV-00553 (LLS)
                    -against-
                                                                 ORDER TO AMEND
 JOHN DOES; JOHN DOES,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, currently incarcerated in the Manhattan Detention Complex (MDC), brings this

pro se action under the Court’s federal question jurisdiction, alleging that Defendants violated his

constitutional rights. By order dated January 22, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth

below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the date

of this order.

                                   STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 2 of 14




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that he entered the custody of the New York City Department of

Correction (DOC) on August 2, 2019. Although Plaintiff made multiple requests to see a dentist,

he did not see one until January 5, 2021. It is not clear what if any treatment was provided at that


                                                   2
          Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 3 of 14




time. Plaintiff alleges that he has a “hole” in his wisdom tooth, which “doesn’t bother” him

currently but “will at some point eventually.” (ECF 2 ¶ V.) According to Plaintiff, a female

member of the dental staff told him that she had “been trying to call [him] to dental because she

[had] been receiving [his] sick call requests.” (ECF 2 ¶¶ 2, 5, 11.) Plaintiff further asserts that

since entering DOC custody he has not had a checkup or had bloodwork done, and he is “having

trouble . . . getting the proper treatment” he is requesting. (Id. ¶ 10.) Plaintiff asserts that he

needs discovery to identify the proper defendants to name. Plaintiff seeks money damages.

                                            DISCUSSION

        The Court construes the complaint as asserting claims under 42 U.S.C. § 1983. To state a

claim under § 1983, Plaintiff must allege both that: (1) a right secured by the Constitution and

laws of the United States was violated, and (2) the right was violated by a person acting under

the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

A.      Medical Care Claim

        If Plaintiff was a pretrial detainee at the time of the events giving rise to his claims, his

claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted

prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the Eighth

Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy

two elements to state such a claim: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a

showing that the officer acted with at least deliberate indifference to the challenged conditions.

Darnell, 849 F.3d at 29.

        The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in


                                                    3
          Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 4 of 14




combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (internal

citations omitted); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker v, Schult, 717 F.3d 119, 125 (2d Cir, 2013) (internal quotation marks omitted).

The second element – the “subjective” or “mental” element – varies depending on whether a

plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege that a

correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or safety; the

official must both [have been] aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also [have] draw[n] the inference.” Darnell,

849 F.3d at 32 (quoting Farmer, 511 U.S. at 837) (internal quotation marks omitted). A pretrial

detainee must allege “that the defendant-official acted intentionally to impose the alleged

condition, or recklessly failed to act with reasonable care to mitigate the risk that the condition

posed to the pretrial detainee even though the defendant-official knew, or should have known,

that the condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983

pursuant to the Due Process Clause of the Fourteenth Amendment. See Daniels v. Williams, 474

U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Here, Plaintiff fails to allege facts sufficient to suggest that prison officials were

deliberately indifferent to his medical needs. Plaintiff alleges that for almost a year and a half, he

sought and was denied treatment for a “hole” in his tooth. But Plaintiff concedes that he has not




                                                  4
             Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 5 of 14




experienced any pain from that condition, and he does not provide any other facts suggesting that

he has been suffering from a sufficiently serious condition resulting in significant injury or the

unnecessary and wanton infliction of pain,” or that officials have been deliberately indifferent to

such a condition. Similarly, the fact that Plaintiff has not had a physical examination or “blood

work” done during his time in DOC custody — without allegations that Plaintiff suffers from a

sufficiently serious condition requiring medical attention — does not give rise to an inference

that he has been denied constitutionally adequate medical care. See Dean v. Coughlin, 804 F.2d

207, 215 (2d Cir. 1986) (holding that a prisoner does not have the right to treatment of his

choice); Crawford v. Craig, No. 06-CV-521, 2008 WL 4287556, at *6 (N.D.N.Y. Sept. 17, 2008)

(“The fact that Plaintiff did not receive the blood work he requested does not constitute

deliberate indifference as disagreement over the course of treatment does not provide a basis for”

a claim under the Eighth or Fourteenth Amendment.)

       In short, the complaint does not plead any facts showing that any individual knew or

should have known that Plaintiff had a serious medical need and was deliberately indifferent to

that need.

B.     Leave to Replead

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.




                                                 5
            Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 6 of 14




USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff is proceeding pro se,

and it is not clear that granting leave to replead would be futile, the Court grants Plaintiff leave to

replead his claim that jail officials were deliberately indifferent to his serious medical needs.

Plaintiff must sufficiently detail his claims in accordance with the standards above.

        First, Plaintiff must name as the defendant(s) in the caption 2 and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff

does not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane

Doe” in both the caption and the body of the amended complaint. 3 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure. In the statement of claim, Plaintiff must provide a short and

plain statement of the relevant facts supporting each claim against each defendant named in the

amended complaint. Plaintiff is also directed to provide the addresses for any named defendants.

To the greatest extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;



        2
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        3
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.” The issue of
discovery will be addressed at a later stage, should this matter proceed.


                                                    6
          Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 7 of 14




       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 21-CV-00553 (LLS). An Amended

Civil Rights Complaint form is attached to this order. No summons will issue at this time.




                                                 7
           Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 8 of 14




         If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 8
               Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 9 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 10 of 14




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 11 of 14




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 12 of 14




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 13 of 14




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-00553-LLS Document 5 Filed 02/09/21 Page 14 of 14




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
